Title: Samuel Tucker to the Commissioners, 3 July 1778
From: Tucker, Samuel
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      On Board the Boston. Lorient July 3d. 1778
     
     These may Serve to acquaint your Honours of my arrival at this port, after a short Cruze of twenty four Days. While on the Cruze I took four Prizes one of which I sent for Boston in Charge of a Carefull Prize Master and seven Men she being a Brig from Venus Venice her Cargo chiefly Medicine. The others I Ordered for this Port, two of their Cargos fish the other Coles coal? and Bottles, all of little Value. I would inform your Honours the Reason I came in so soon was on Account of Capt. Alexander Murry in the Brig Saratoga from Baltimore that I spoke with June 25th in the Longitude 25″00. West, who told me he had on Board many dispatches for your Honours in General and for the Court of France and many other Letters of Importence to our States. I sent my Boat, on Board he show’d them to my Officers and send me a Line or two, then I bore away to Conduct him Clear of the Cruzers in the Bay as far as I was able too, but unluckly on the 28th last att 10 AM. I saw a Sail to the Southward. I then haild Capt. Murry told him to stear his Course and I would overtake him in the Afternoon but could not come up with my Chase and loath to quit untill 5 PM then haul’d to the Northward for Capt. Murry, att 6 fell in with two Sail a Snow from Sweeden, and a Brig from Scotland, the former I past, the Latter I took, and by the Time I maned her it was very Dark. I went again in Persuit of Capt. Murry and carried all the Sail I possible could to overtake him, when, coming in by Ushant I saw a Cutter of fourteen Guns coming from the Northward, gave her chase but could not come up with her, at Dark gave over Chase and made for Capt. Murry but had not the Good Fortune to see him after except I saw him Yesterday when I was coming in to the Eastward of me, and as he told me he was bound to Nantz I suppos’d it to be him, but was not so near as to be certain.
     Gentlemen Mr. Livingston my 2d Lieutenant who presents this will give your Honours a just account of the Situation of my Ship in every respect whatever. His waiting on your Honours, prevents my Writing of many Circumstances as the Gentleman will give you a just detail of the whole. Pray Gentlemen inform me if I must Carry the Prisoners to America. If I am to carry them I shall build a Prison in the forepart of my Ship, for them and some who I have Entered on Board, who has appeared very Disaffected on the Cruize and two I’ve on Board confined. When meeting Capt. Whipple or Jones will try them, or carry them to America in their present Situation.
     I would inform your Honours that Mr. Livingston acted in the above state like a Good man and must confess I am very sorry to part with him, but his Health is so Imperfect I am sure he Cannot endure the Fatigues of a Cruize, and Especial in my Situation, he will be able to give you the best Account off. I should be very glad to Accompany Capt. Whipple for my Future Cruze. I am Gentlemen with Respect Your Honours Most Obedt. Humble Servt.
     
      Saml. Tucker
     
     
      NB. Three Days after sailing from this Port I fell in with 7 Large Ships two and 3 Deckers Supposing them to be the English Fleet made way from them. The 16th. June I saw them.
     
    